Citation Nr: 1120657	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee, on an extraschedular basis. 

3.  Entitlement to a disability rating in excess of 20 percent for service-connected instability of the left knee, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1947 to July 1948.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for osteoarthritis of the left knee and assigned an initial disability rating of 10 percent.  In a May 2005 rating decision, the RO assigned an earlier effective date of August 3, 2001, and in June 2006, the RO granted a separate 20 percent evaluation for instability of the left knee, effective from April 1, 2006.  The case was before the Board in December 2008, when the claims for schedular increases were denied.  The Board remanded the case for consideration of whether increased ratings were warranted on an extraschedular basis, and the case was again remanded in September 2010.  It has returned to the Board for appellate review.  

In an August 2010 statement, the Veteran's accredited representative asserts that the Veteran's left knee disabilities have worsened since his last VA examination in April 2006.  He requests that the case be remanded for a new examination.  The issues of schedular increases for the Veteran's service-connected left knee disabilities were finally decided by Board in December 2008, and are no longer on appeal.  The Board construes these statements as a new claim for increased ratings on a schedular basis.  

The issues of increased schedular ratings for the Veteran's service-connected osteoarthritis and instability of the left knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The case has been remanded on two prior occasions.  Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that the Veteran is afforded every possible consideration.

The Veteran is seeking increased disability ratings for service-connected osteoarthritis and instability of the left knee.  Service connection is also in effect for a scar of the left thigh and for arthritis of the right knee.  The Veteran's current combined disability rating is 50 percent.  During a VA examination of his knees in April 2006, he reported that he misses work 3 or 4 times per week due to knee pain.  During an October 2009 VA examination, the examiner noted that the Veteran is "substantially disabled" by his knee disability.  

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion addressing the effect of the his service-connected arthritis on his ability to work. Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The issues of extraschedular ratings for the Veteran's left knee disabilities are inextricably intertwined with the claim for TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on these claims would be premature at this time.  Hence, a remand of these matters is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA medical examination to determine the severity of disability caused by his service-connected knee disorders and to determine whether his service-connected disabilities (left knee instability, rated 20 percent disabling; left thigh scar, 10 percent; left knee arthritis, 10 percent; and right knee arthritis, 10 percent) render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's service-connected knee disabilities together, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion should be provided.

2. Review the record and complete any further development, if necessary.  Thereafter, adjudicate the claim for TDIU on both a schedular and extraschedular basis, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


